 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     STAR FABRICS, INC.,                               Case No.: CV 18-10245-DMG (ASx)
12
                                                       ORDER ON STIPULATION TO
13   Plaintiff,                                        DISMISS ACTION WITH
                                                       PREJUDICE [18]
14   v.
15
     SIENNA ROSE, INC., et al.,
16

17   Defendants.

18

19
            FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
20
     ORDERED:
21
            1.     The above-captioned action is dismissed with prejudice; and
22
            2.     The parties will each bear their respective costs and attorneys’ fees as
23
                   incurred against one another in connection with this action.
24

25   IT IS SO ORDERED.
26
     DATED: May 16, 2019                     ________________________________
27                                           DOLLY M. GEE
28
                                             UNITED STATES DISTRICT JUDGE
                                                 1
